PER CURIAM.
Appellant Delgado, the counter-plaintiff below, appeals the trial court’s dismissal of his Abuse of Process counter-claim. We agree with the trial court’s finding that the said counter-claim was, in actuality, a disguised attempt to assert a Malicious Prosecution claim and, as. such, the trial court’s inherent ruling that the said claim was premature to the extent that it was filed prior to a final disposition of the underlying lawsuit that had been filed against the appellant.
Our affirmance is without prejudice to any right that the appellant might have to now initiate a Malicious Prosecution claim in view of the fact that the underlying lawsuit filed against the appellant is no longer pending. In so holding, we express no opinion concerning the manner in which the underlying lawsuit was concluded nor the effect that such a conclusion has upon the appellant’s right to maintain a Malicious Prosecution claim.
Affirmed.